Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 1 of 20 Page ID #:1




  1 A. SASHA FRID (State Bar No. 216800)
    sfrid@millerbarondess.com
  2 JEFFERY B. WHITE (State Bar No. 291086)
    jwhite@millerbarondess.com
  3 MILLER BARONDESS, LLP
    1999 Avenue of the Stars, Suite 1000
  4 Los Angeles, California 90067
    Telephone: (310) 552-4400
  5 Facsimile: (310) 552-8400
  6 Attorneys for Plaintiff
    ATELIER LUXURY GROUP, LLC
  7
  8                            UNITED STATES DISTRICT COURT
  9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 ATELIER LUXURY GROUP, LLC, a                     CASE NO.
 12 Delaware limited liability company,              COMPLAINT FOR:
 13                   Plaintiff,                     (1) FEDERAL TRADE DRESS
 14                                                      INFRINGEMENT (15 U.S.C.
                 v.                                      § 1125(a));
 15
                                                     (2) FEDERAL TRADE DRESS
 16 ZARA USA, INC., a New York                           DILUTION (15 U.S.C. § 1125(c));
    corporation; and DOES 1-20, inclusive,
 17                                                  (3) FEDERAL UNFAIR
                 Defendants.                             COMPETITION & FALSE
 18                                                      DESIGNATION OF ORIGIN
 19                                                      (15 U.S.C. § 1125(a));
 20                                                  (4) CALIFORNIA TRADE DRESS
                                                         DILUTION (CAL. BUS. &
 21                                                      PROF. CODE § 14200); AND
 22                                                  (5) CALIFORNIA UNFAIR
 23                                                      COMPETITION (CAL. BUS. &
                                                         PROF. CODE § 17200)
 24
                                                     [DEMAND FOR JURY TRIAL]
 25
 26
 27
 28
      449705.2
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 2 of 20 Page ID #:2




  1              Plaintiff Atelier Luxury Group, LLC (“Plaintiff”) alleges in this complaint as
  2 follows:
  3                                  NATURE OF THE ACTION
  4              1.    This lawsuit seeks to stop and recover damages from Defendant Zara
  5 USA, Inc. (“Zara” or “Defendant”) for blatantly and unlawfully misappropriating
  6 Plaintiff’s valuable trade dress rights. Specifically, Zara has copied the same style,
  7 look and feel of Plaintiff’s celebrated AMIRI MX2 jeans to sell its own lower-
  8 quality, knock-off Combination Skinny Biker jeans. Zara’s inferior imitation of
  9 Plaintiff’s AMIRI MX2 jeans was deliberate and intended to piggyback off of the
 10 enormous popularity, goodwill and success of Plaintiff’s highly recognizable and
 11 valuable design.
 12              2.    Plaintiff is the registered owner and creator of AMIRI. AMIRI is a
 13 high-end luxury and ready-to-wear fashion label influenced by the rock ‘n’ roll,
 14 punk and grunge culture in the United States in the 1980s and 1990s.
 15              3.    AMIRI-brand clothing, shoes and accessories have enjoyed massive
 16 success and wide publicity by being linked to fashion-setters in the entertainment
 17 and sports communities, such as LeBron James, Jay-Z, Madonna, Justin Bieber,
 18 Kendall Jenner, Kanye West and many others. Since its launch in 2013, the
 19 popularity of the AMIRI label has skyrocketed. Plaintiff sells tens of millions of
 20 dollars of AMIRI merchandise every year in the United States and across the world.
 21              4.    In January 2019, Plaintiff debuted its new AMIRI MX2 jeans. The
 22 MX2 jeans are distinctive and instantly recognizable. The skinny fit jeans feature
 23 premiere Italian stretch denim, pleated leather panel detailing, zippered thigh
 24 pockets and zipper closures at the knees. The MX2 jeans are made from an
 25 exhaustive production process at Plaintiff’s Los Angeles headquarters, where each
 26 and every pair of jeans is hand-treated and carefully assembled over a period of
 27 several months. The MX2 jeans retail for $1,150, or more. Images of Plaintiff’s
 28 authentic AMIRI MX2 jeans are reproduced below:
      449705.2
                                                    2                                             .
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 3 of 20 Page ID #:3




  1                                 Plaintiff’s AMIRI MX2 Jeans
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11              5.    Plaintiff is informed and believes that in or about December 2019, Zara
 12 began selling its own knock- off MX2 jeans, called the Zara Combination Skinny
 13 Biker jeans. Zara’s jeans have the same look and feel as the authentic AMIRI MX2
 14 jeans. Notably, Zara’s Combination Skinny Biker jeans share the same distinctive
 15 pleated leather panel detailing, side zippered thigh pockets, zippered knee closures,
 16 and skinny fit washed denim.
 17              6.    Indeed, side-by-side comparisons of the AMIRI MX2 jeans and the
 18 Zara Combination Skinny Biker jeans confirm the obvious and overwhelming
 19 similarities between the two products.
 20                   AMIRI MX2 Jeans                  Zara Combination Skinny Biker Jeans
 21
 22
 23
 24
 25
 26
 27
 28
      449705.2
                                                   3                                             .
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 4 of 20 Page ID #:4




  1                   AMIRI MX2 Jeans                    Zara Combination Skinny Biker Jeans
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13              7.    Zara never approached Plaintiff for a license to use its trade dress or
 14 other of Plaintiff’s intellectual property rights. Zara’s unlawful actions amount to a
 15 blatant, willful, and conscious disregard for Plaintiff’s rights, and were knowingly
 16 and intentionally taken to capitalize on the goodwill, recognition and fame
 17 associated with the AMIRI MX2 jeans. Such misconduct has caused and continues
 18 to cause confusion to the public and injury to Plaintiff.
 19              8.    Plaintiff has spent enormous time and resources promoting its AMIRI
 20 MX2 jeans. It cannot stand by as Zara deliberately infringes, dilutes and
 21 misappropriates its valuable trade dress rights. This misconduct is harmful and will
 22 continue to cause Plaintiff injury, including by lost sales, diminished reputation in
 23 the marketplace and the dilution of its valuable intellectual property, unless and until
 24 the Court enjoins it.
 25              9.    By this suit, Plaintiff is seeking compensatory damages, believed to be
 26 in excess of $3,000,000, enhanced damages, punitive damages, attorneys’ fees and
 27 costs, injunctive relief, and all other relief authorized under federal and California
 28 law.
      449705.2
                                                     4                                           .
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 5 of 20 Page ID #:5




  1                                          THE PARTIES
  2              10.   Plaintiff is a Delaware limited liability company that is headquartered
  3 in Los Angeles, California. Plaintiff is the designer, manufacturer, marketer and
  4 seller of AMIRI brand clothing, shoes and accessories, including, but not limited to,
  5 the AMIRI MX2 jeans.
  6              11.   Plaintiff is informed and believes, and on that basis alleges, that
  7 Defendant Zara USA, Inc. is a New York corporation, with its principal place of
  8 business in New York. Plaintiff is informed and believes that Defendant is
  9 registered to do business in the State of California, and that it conducts substantial
 10 business within this judicial district.
 11              12.   Plaintiff is ignorant of the true names, capacities, relationships and
 12 extent of participation in the conduct herein alleged of the Defendants sued herein as
 13 Does 1 through 20, inclusive, but on information and belief alleges that said
 14 Defendants are legally responsible for it. Plaintiff will amend this complaint to
 15 allege the true names and capacities of the Doe Defendants when ascertained.
 16              13.   Plaintiff is informed and believes, and on that basis alleges, that except
 17 as otherwise alleged herein, each of the Defendants is, and at all times relevant to
 18 this complaint was, the employee, agent, employer, partner, joint venturer, alter ego,
 19 affiliate, and/or coconspirator of the other Defendants and, in doing the acts alleged
 20 herein, was acting within the course and scope of such positions at the direction of,
 21 and/or with the permission, knowledge, consent, and/or ratification of the other
 22 Defendants. In the alternative, Plaintiff is informed and believes, and based thereon
 23 alleges, that each Defendant, through its acts and omissions, is responsible for the
 24 wrongdoing alleged herein and for the damages suffered by Plaintiff.
 25                     SUBJECT MATTER JURISDICTION AND VENUE
 26              14.   This Court has jurisdiction over the federal trade dress, dilution and
 27 false designation of origin claims asserted in this action under 28 U.S.C. § 1331
 28 (federal question jurisdiction).
      449705.2
                                                     5                                              .
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 6 of 20 Page ID #:6




  1              15.   This Court has ancillary jurisdiction over the state law claims asserted
  2 in this action under 28 U.S.C. § 1367 because they are related to the federal claims
  3 that form part of the same case or controversy under Article III of the U.S.
  4 Constitution. This Court also has jurisdiction over the state law claims for unfair
  5 competition under 28 U.S.C. § 1338(b) because such claims are joined with a
  6 substantial and related claim under the federal trademark laws.
  7              16.   Venue in this judicial district is proper pursuant to 28 U.S.C.
  8 §§ 1391(b), 1391(c) and 1400(a) because, on information and belief, Zara resides
  9 within this judicial district and/or a substantial part of the events or omissions giving
 10 rise to liability occurred in this judicial district.
 11                                 PERSONAL JURISDICTION
 12              17.   This Court has personal jurisdiction over Zara because it does business
 13 in California, and because the alleged acts of trade dress infringement, trade dress
 14 dilution and federal and state unfair competition occurred in Los Angeles,
 15 California. Zara has established minimum contacts with the forum such that the
 16 exercise of jurisdiction over it would not offend traditional notions of fair play and
 17 substantial justice.
 18                                  FACTUAL ALLEGATIONS
 19              A.    Plaintiff’s High-End AMIRI Label
 20              18.   Plaintiff is the creator of the high-end fashion brand AMIRI and owns
 21 several registered and common law trademarks relating to AMIRI, including
 22 without limitation U.S. Reg. No. 5,017,318 and U.S. Reg. No. 5,324,134.
 23              19.   Influenced by the punk and grunge culture of the 1980s and 1990s, the
 24 AMIRI brand launched in 2013 as a ready-to-wear label with streetwear-inspired
 25 collections. Plaintiff is responsible for creating, designing, assembling, finishing,
 26 marketing and selling the AMIRI brand clothing, shoes and accessories; and
 27 Plaintiff is responsible for maintaining quality control over the AMIRI brand
 28 clothing, shoes and accessories marketed and sold around the world.
      449705.2
                                                     6                                            .
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 7 of 20 Page ID #:7




  1              20.   AMIRI brings luxury standards to a rock ‘n’ roll aesthetic in menswear,
  2 womenswear, footwear, and accessories. The label has been described as “one of
  3 the biggest businesses in the men’s ready-to-wear” market. The founder and
  4 principal of Plaintiff, Michael Amiri (after whom the AMIRI brand is named), has
  5 been described as “a modern cinderella story”—a fashion disruptor who “catapulted
  6 to success” using social media, “landing him placement in top-tier stores and fans
  7 among the Hollywood elite.” In 2017, GQ profiled Mr. Amiri and identified him as
  8 among “[t]he three designers making the most wanted streetwear in America.” In
  9 2018, Mr. Amiri was nominated for the Swarovski Award for Emerging Talent at
 10 the CFDA Fashion Awards; and honored with the Emerging Talent Award at the
 11 Footwear News Achievement Awards. In 2019, Mr. Amiri was nominated for the
 12 Menswear Designer of the Year at the CFDA Fashion Awards.
 13              21.   AMIRI clothes are featured in more than 150 high-end retailers around
 14 the world, including Barneys New York, Bergdorf Goodman and Galaries Lafayette.
 15 AMIRI has enjoyed immense and rapid success in just a few years, reaching more
 16 than $20 million in revenue by 2017, and doubling that to more than $40 million in
 17 revenue by 2018.
 18              B.    The AMIRI MX2 Jeans
 19              22.   In January 2019, Plaintiff unveiled its new AMIRI MX2 jeans. The
 20 MX2 jeans feature premiere Italian stretch denim, pleated leather panel detailing,
 21 zippered outside thigh pockets, zipper closures at the knee-line and hand-distressed
 22 abrasions throughout. The MX2 jeans have an authentically lived-in look and can
 23 be unfastened at the knees for a stylish and more relaxed fit.
 24              23.   The AMIRI MX2 jeans are famous in the fashion community. Since
 25 their debut, the MX2 jeans have been worn by leading celebrities and fashion
 26 influencers, including Odell Beckham, Jr., Future, DeMarcus Cousins, Tyga, A
 27 Boogie wit da Hoodie, Tristan Thompson, Tony Effe and Kris Wu, among others.
 28 Images of some of these trend-setters wearing MX2 jeans are below.
      449705.2
                                                   7                                           .
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 8 of 20 Page ID #:8




  1                        Fashion Influencers Wearing AMIRI MX2 Jeans
  2
  3
  4
  5
  6
  7
  8
  9
 10
            A-Boogie Wit Da Hoodie                      Future                  Kris Wu
 11
 12              24.   Plaintiff has spent enormous amounts of time, money and effort
 13 advertising and promoting the MX2 jeans. This and other AMIRI products are
 14 advertised in print and on the Internet, including on Plaintiff’s own website. The
 15 MX2 jeans are also advertised, promoted and presented at points of sale by major
 16 retailers, such as Barneys New York, and high-end fashion boutiques. Since the
 17 MX2 jeans debuted, Plaintiff has invested hundreds of thousands of dollars in
 18 promotions to build out the MX2 line.
 19              25.   The AMIRI MX2 jeans have become a significant revenue source for
 20 Plaintiff. In 2019, sales of the MX2 jeans generated millions of dollars in revenue
 21 for Plaintiff, with sales increasing over the year as the jeans became increasingly
 22 well-known. The MX2 jeans presently retail on Plaintiff’s website and at high-end
 23 fashion boutiques for $1,150, or more.
 24              C.    Zara’s Infringing Combination Skinny Biker Jeans
 25              26.   Plaintiff is informed and believes that in or about December 2019, if
 26 not earlier, Zara began actively marketing, promoting, offering for sale and selling
 27 its Combination Skinny Biker jeans.
 28              27.   The similarity between the AMIRI MX2 jeans and Zara’s Combination
      449705.2
                                                    8                                          .
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 9 of 20 Page ID #:9




  1 Skinny Biker jeans is striking. At first glimpse, the two products appear to be nearly
  2 identical. A side-by-side comparison of the AMIRI MX2 jeans and the Zara
  3 Combination Skinny Biker jeans is illustrative and shown below:
  4                    AMIRI MX2 Jeans                  Zara Combination Skinny Biker Jeans
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16              28.    On closer inspection, however, the similarities are even more profound.
 17 In fact, Zara’s Combination Skinny Biker jeans are shown to have precisely the
 18 same distinctive and non-functional design elements as the AMIRI MX2 jeans. This
 19 overlap is deliberate and is intended to reinforce a perceived association between
 20 Zara and the high-end luxury AMIRI label.
 21              29.    Specifically, the Zara Combination Skinny Biker jeans have the same
 22 skinny fit style, unique pleated leather panel detailing that slopes downwards, side
 23 zippered thigh pockets, and zippered closures at the front of the knees, among other
 24 shared features. The arrows below, for example, point to the same pleated leather
 25 panel detailing and zippered knee closures that are featured prominently in both
 26 products.
 27
 28
      449705.2
                                                    9                                         .
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 10 of 20 Page ID #:10




    1                    AMIRI MX2 Jeans             Zara Combination Skinny Biker Jeans
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26               30.    Further, the AMIRI MX2 jeans and the Zara Combination Skinny
  27 Biker jeans have the same style of zippered thigh pockets (on the outside of both
  28 legs), as shown below.
        449705.2
                                                   10                                    .
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 11 of 20 Page ID #:11




    1                    AMIRI MX2 Jeans                 Zara Combination Skinny Biker Jeans
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14               31.    The look of the denim fabric is also similar. Like the MX2 jeans sold
  15 by Plaintiff, Zara sells its Combination Skinny Biker Jeans in a mix of light and dark
  16 washes with an intentionally worn and distressed look.
  17               32.    In short, virtually every discernible aspect of the Zara Combination
  18 Skinny Biker jeans is intended to emulate the AMIRI MX2 jeans. This overlap is
  19 particularly remarkable given the limitless options available to a designer when
  20 producing a pair of denim jeans. Yet, at every step of the way, Zara made the
  21 choice to mirror the look and feel of the AMIRI jeans. Given the infinite number of
  22 ways that a pair of jeans can be designed, the inescapable conclusion is that Zara
  23 knowingly and intentionally sought out to copy the AMIRI MX2 jeans down to the
  24 very last detail.
  25               D.     Zara Is A Serial Infringer
  26               33.    This is not the first time that Zara has been caught infringing another
  27 fashion designer’s intellectual property rights. In fact, Zara has been sued multiple
  28 times in this judicial district over the last few years for infringement of trademark
        449705.2
                                                       11                                           .
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 12 of 20 Page ID #:12




    1 and trade dress rights.
    2              34.   In April 2019, Zara was sued in this district for trademark infringement
    3 and unfair competition, based on its alleged unlawful use of another label’s
    4 trademarked design. See Rebel8, Inc. v. Zara USA, Inc., No. 2:19-cv-02659 (C.D.
    5 Cal.). In that case, Rebel8, Inc., which is an apparel company rooted in the graffiti,
    6 skateboard and tattoo culture, filed suit after it caught Zara selling women’s shorts
    7 that incorporated the distinctive Rebel8 diamond logo as part of the design pattern.
    8              35.   In May 2015, Zara was sued in this district for trademark and trade
    9 dress infringement, false advertising and unfair business practices, based on its
  10 alleged unlawful use of another’s trademark. See Seychelles Imports, LLC v. Zara
  11 USA, Inc., No. 2:15-cv-03531 (C.D. Cal.). In that case, Seychelles Imports, LLC,
  12 which designs, manufactures, distributes and sells clothing and footwear bearing its
  13 protected “BC” logo, filed suit after it caught Zara selling apparel and footwear
  14 bearing the very same “BC” mark.
  15               E.    Injury to Plaintiff
  16               36.   Upon information and belief, customers and potential customers who
  17 come into contact with Zara’s Combination Skinny Biker jeans are likely to be
  18 confused as to the source or sponsorship of, or association or affiliation with, the
  19 AMIRI MX2 jeans. As shown above, Zara’s knock-off jeans are largely
  20 indistinguishable from the AMIRI line upon which they are modeled. The obvious
  21 perception is that Zara’s Combination Skinny Biker jeans come from, are sponsored
  22 or authorized by, or are affiliated or associated with the AMIRI brand.
  23               37.   Zara has misappropriated and used Plaintiff’s valuable trade dress
  24 without permission and without compensation to Plaintiff. Upon information and
  25 belief, Zara manufactures, imports, markets, advertises, and/or sells Combination
  26 Skinny Biker jeans to take advantage of the demand that Plaintiff has created for the
  27 MX2 jeans, and to trade on the goodwill that Plaintiff has developed.
  28               38.   Even though the Zara Combination Skinny Biker jeans are intended to
        449705.2
                                                     12                                             .
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 13 of 20 Page ID #:13




    1 look and feel like AMIRI’s signature MX2 jeans, the quality of the Zara jeans is
    2 vastly inferior. Plaintiff manufactures its AMIRI garments, including the MX2
    3 jeans, with the highest quality denim, leather and other fabrics, and uses a
    4 painstaking production process whereby every item is treated by hand over a period
    5 of several months. The Zara Combination Skinny Biker jeans, by contrast, feature
    6 lower-quality denim and faux leather pleats, and are made without the same care and
    7 craftsmanship that has made AMIRI synonymous with luxury.
    8              39.   Because Zara’s jeans closely imitate the distinctive MX2 jeans, Zara’s
    9 actions create a possibility that the AMIRI MX2 trade dress will no longer serve as a
  10 unique identifier of Plaintiff’s jeans to consumers, both in the United States and
  11 abroad. The presence of the Zara Combination Skinny Biker jeans in the market
  12 therefore diminishes the apparent exclusivity of genuine AMIRI MX2 jeans and
  13 dilutes the brand. Further, the inferior quality of Zara’s jeans will tarnish the
  14 reputation that Plaintiff has worked very hard to develop, and on which Plaintiff has
  15 spent hundreds of thousands of dollars in promotions and advertising. As a result,
  16 Plaintiff will suffer lost sales and foregone business because of the improper and
  17 negative associations between Plaintiff’s brand and the inferior Zara knock-offs.
  18               40.   Zara’s blatant use of Plaintiff’s trade dress is unlawful and unfair.
  19 Plaintiff is informed and believes that Zara is a large and sophisticated apparel
  20 company that has been in business for almost 50 years. Accordingly, Zara should be
  21 intimately familiar with the important role that design and intellectual property play
  22 in the fashion industry. Zara’s blatant misuse of Plaintiff’s trade dress was done in
  23 bad faith, with full knowledge of Plaintiff’s intellectual property rights, and was
  24 carried out with the intent to deceive and mislead the public into believing that
  25 Zara’s Combination Skinny Biker jeans are sponsored, licensed, authorized by,
  26 affiliated, connected, or otherwise associated with the AMIRI label.
  27               41.   At no time did Zara obtain a license or any other permission or
  28 authorization from Plaintiff that would allow Zara to sell jeans having the same look
        449705.2
                                                      13                                          .
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 14 of 20 Page ID #:14




    1 and feel as the authentic MX2 jeans. Plaintiff is not aware of any effort made by
    2 Zara to license or otherwise lawfully use Plaintiff’s trade dress.
    3              42.   Plaintiff has sustained and will continue to sustain damages as a result
    4 of Zara’s wrongful conduct. Plaintiff will continue to suffer irreparable damage and
    5 harm to its reputation and sustain additional lost profits until Zara’s actions alleged
    6 above are enjoined.
    7                                 FIRST CLAIM FOR RELIEF
    8                    (Federal Trade Dress Infringement (15 U.S.C. § 1125(a)))
    9              43.   Plaintiff repeats and re-alleges each and every foregoing and
  10 subsequent allegation contained in the complaint, and further alleges as follows:
  11               44.   Defendant Zara USA, Inc. manufactures, distributes, offers to sell, and
  12 sells to consumers clothing, namely the Combination Skinny Biker jeans, that
  13 infringe Plaintiff’s trade dress in violation of § 43(a) of the Lanham Act, 15 U.S.C.
  14 § 1125(a). Plaintiff has actively marketed, promoted and sold continuously the
  15 AMIRI MX2 jeans such that it has acquired secondary meaning within the relevant
  16 market and among the public. With its Combination Skinny Biker jeans, Zara has
  17 misappropriated the AMIRI MX2 trade dress without authorization from Plaintiff
  18 and continues to trade off the goodwill created and maintained by Plaintiff.
  19               45.   Zara’s conduct is likely to cause confusion, mistake or deception as to
  20 the source of its Combination Skinny Biker jeans and its association with Plaintiff,
  21 the MX2 jeans, and the AMIRI brand. Plaintiff is therefore entitled to injunctive
  22 relief under 15 U.S.C. § 1116(a).
  23               46.   Zara’s use of Plaintiff’s trade dress has been and continues to be
  24 willful. Plaintiff is therefore entitled to damages pursuant to 15 U.S.C. § 1117(a),
  25 including Zara’s profits, Plaintiff’s actual damages, and/or the costs of this action,
  26 subject to enhancement as appropriate. Plaintiff is further entitled to its attorneys’
  27 fees and costs because of Zara’s conduct.
  28
        449705.2
                                                      14                                            .
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 15 of 20 Page ID #:15




    1                                 SECOND CLAIM FOR RELIEF
    2                       (Federal Trade Dress Dilution (15 U.S.C. § 1125(c)))
    3              47.    Plaintiff repeats and re-alleges each and every foregoing and
    4 subsequent allegation contained in the complaint, and further alleges as follows:
    5              48.    Plaintiff has extensively and continuously promoted and used the
    6 AMIRI MX2 trade dress; and the unique and distinctive design has become a
    7 prominent, well-known and famous indicator of the origin of the MX2 jeans.
    8              49.    Defendant Zara USA, Inc. is making business use in commerce of trade
    9 dress that dilutes and is likely to dilute the distinctiveness of Plaintiff’s trade dress
  10 by eroding the public’s exclusive identification of the famous AMIRI MX2 jeans
  11 with Plaintiff, tarnishing and degrading the positive associations and prestigious
  12 connotations of this trade dress, and otherwise lessening the capacity of Plaintiff’s
  13 trade dress to identify and distinguish such goods.
  14               50.    Zara’s actions demonstrate an intentional, willful and malicious intent
  15 to trade on the goodwill associated with Plaintiff’s trade dress or to cause dilution of
  16 Plaintiff’s trade dress, to the great and irreparable injury of Plaintiff.
  17               51.    Zara has caused and will continue to cause injury to Plaintiff’s goodwill
  18 and business reputation, and dilution of the distinctiveness and value of the famous
  19 and distinctive AMIRI MX2 jeans in violation of 15 U.S.C. § 1125(c). Plaintiff is
  20 therefore entitled to injunctive relief and to Zara’s profits, actual damages, and/or
  21 costs, subject to enhancement as appropriate, as well as reasonable attorneys’ fees,
  22 pursuant to 15 U.S.C. §§ 1125(c), 1116 and 1117.
  23                                    THIRD CLAIM FOR RELIEF
  24                     (Federal Unfair Competition & False Designation of Origin
  25                                         (15 U.S.C. § 1125(a)))
  26               52.    Plaintiff repeats and re-alleges each and every foregoing and
  27 subsequent allegation contained in the complaint, and further alleges as follows:
  28               53.    Plaintiff is, and at all relevant times was, the owner of all right, title and
        449705.2
                                                        15                                             .
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 16 of 20 Page ID #:16




    1 interest in AMIRI, including the trade dress rights in the AMIRI MX2 jeans.
    2 Plaintiff has extensively and continuously promoted and used the AMIRI MX2 trade
    3 dress in commerce.
    4              54.   Plaintiff’s trade dress signifies to consumers that goods bearing the
    5 same unique and distinctive design are made by Plaintiff and are of the highest
    6 quality. Plaintiff has derived good will and value from this identification, which
    7 Plaintiff has furthered through its extensive advertising and promotional efforts.
    8              55.   As a consequence of Defendant Zara USA, Inc.’s use of Plaintiff’s
    9 trade dress, the consuming public will no longer recognize and identify Plaintiff as
  10 the single source of apparel bearing that trade dress. Zara has, as alleged above,
  11 sold and is continuing to sell apparel, namely the Combination Skinny Biker jeans,
  12 which are identical or confusingly similar to Plaintiff’s AMIRI MX2 jeans. Such
  13 conduct constitutes the use of designs tending falsely to describe Zara’s goods,
  14 within the meaning of 15 U.S.C. § 1125(a)(1), and is likely to cause confusion,
  15 mistake or deception by the public concerning the source of origin as between
  16 Zara’s goods and those of Plaintiff, and/or to cause confusion, mistake or deception
  17 as to the affiliation, connection, association, origin, sponsorship or approval of
  18 Zara’s goods with or by Plaintiff or, alternatively, that the public will mistakenly
  19 believe that Zara’s goods are somehow associated with Plaintiff’s goods.
  20               56.   Zara’s infringing activities are willful and conscious, and are likely to
  21 cause injury to Plaintiff and the public. Plaintiff is therefore entitled to injunctive
  22 relief and to disgorge Zara’s profits, actual damages, and/or costs, subject to
  23 enhancement as appropriate, as well as reasonable attorneys’ fees, pursuant to 15
  24 U.S.C. §§ 1125(c), 1116 and 1117.
  25                                 FOURTH CLAIM FOR RELIEF
  26                (California Trade Dress Dilution (Cal. Bus. & Prof. Code § 14200))
  27               57.   Plaintiff repeats and re-alleges each and every foregoing and
  28 subsequent allegation contained in the complaint, and further alleges as follows:
        449705.2
                                                      16                                             .
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 17 of 20 Page ID #:17




    1              58.   Plaintiff has extensively and continuously promoted and used the
    2 AMIRI MX2 trade dress; and the unique and distinctive design has become a
    3 prominent, well-known and famous indicator of the origin of the MX2 jeans.
    4              59.   Defendant Zara USA, Inc. is making business use in commerce of trade
    5 dress that dilutes and is likely to dilute the distinctiveness of Plaintiff’s trade dress
    6 by eroding the public’s exclusive identification of the famous AMIRI MX2 jeans
    7 with Plaintiff, tarnishing and degrading the positive associations and prestigious
    8 connotations of this trade dress, and otherwise lessening the capacity of Plaintiff’s
    9 trade dress to identify and distinguish such goods.
  10               60.   Zara is causing and will continue to cause irreparable injury to
  11 Plaintiff’s goodwill and business reputation, and dilution of the distinctiveness and
  12 value of the trade dress of Plaintiff’s AMIRI MX2 jeans in violation of California’s
  13 dilution laws including, without limitation, Cal. Bus. & Prof. Code § 14200.
  14               61.   Zara acted with oppression, fraud or malice in carrying out a scheme to
  15 trade on Plaintiff’s trade dress. Zara knew that Plaintiff owned and had exclusive
  16 rights in the AMIRI brand, including as to the AMIRI MX2 jeans. Zara’s actions
  17 were taken deliberately and with full awareness of Plaintiff’s legal rights.
  18               62.   Plaintiff is therefore entitled to compensatory damages, injunctive
  19 relief, and punitive damages, as well as its reasonable attorneys’ fees and costs.
  20                                  FIFTH CLAIM FOR RELIEF
  21                     (Unfair Competition (Cal. Bus. & Prof. Code § 17200))
  22               63.   Plaintiff repeats and re-alleges each and every foregoing and
  23 subsequent allegation contained in the complaint, and further alleges as follows:
  24               64.   Defendant Zara USA, Inc. has been and is passing off its goods,
  25 including its Combination Skinny Biker jeans, as those of Plaintiff, causing a
  26 likelihood of confusion or of misunderstanding as to the source, sponsorship, or
  27 approval of Zara’s products as to Zara’s affiliation, connection, or association with
  28 Plaintiff, and otherwise damaging the public. Zara’s actions, as complained of
        449705.2
                                                      17                                           .
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 18 of 20 Page ID #:18




    1 herein, have been and will continue to be willful and intentional. Zara’s conduct
    2 constitutes unfair and deceptive acts or practices in the course of a business, trade or
    3 commerce in violation of California Business and Professions Code § 17200.
    4              65.   Zara acted with oppression, fraud or malice in carrying out a scheme to
    5 trade on Plaintiff’s trade dress. Zara knew that Plaintiff owned and had exclusive
    6 rights in the AMIRI brand, including as to the AMIRI MX2 jeans. Zara’s actions
    7 were taken deliberately and with full awareness of Plaintiff’s legal rights.
    8              66.   Zara’s unauthorized use of Plaintiff’s trade dress has caused and is
    9 likely to cause substantial and irreparable injury to the public and to Plaintiff, and
  10 Plaintiff is entitled to injunctive relief and to recover damages, in the amount of not
  11 less than $3,000,000, as well as punitive damages, attorneys’ fees and costs.
  12                                      PRAYER FOR RELIEF
  13               WHEREFORE, Plaintiff respectfully requests that the Court grant the
  14 following relief:
  15               (1)   Enter judgment in Plaintiff’s favor, finding that Plaintiff’s trade dress
  16                     rights in the AMIRI MX2 jeans have been infringed by Zara in
  17                     violation of 15 U.S.C. § 1125(a);
  18               (2)   Enter judgment in Plaintiff’s favor, finding that Zara has diluted
  19                     Plaintiff’s trade dress rights in the AMIRI MX2 jeans in violation of 15
  20                     U.S.C. § 1125(c);
  21               (3)   Enter judgment in Plaintiff’s favor, finding that Zara has engaged in
  22                     unfair competition and false designation of origin in violation of 15
  23                     U.S.C. § 1125(a);
  24               (4)   Enter judgment in Plaintiff’s favor, finding that Plaintiff’s trade dress
  25                     rights have been infringed by Zara in violation of California Business
  26                     & Professions Code § 14200;
  27               (5)   Enter judgment in Plaintiff’s favor, finding that Zara has engaged in
  28                     unfair competition in violation of Cal. Bus. & Prof. Code § 17200;
        449705.2
                                                      18                                             .
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 19 of 20 Page ID #:19




        1              (6)   That Zara be required to pay compensatory damages of not less than
        2                    $3,000,000, including Plaintiff’s actual damages or Zara’s profits as
        3                    shall be determined from an accounting of Zara’s sales pursuant to 15
        4                    U.S.C. § 1117(a), subject to enhancement as appropriate;
        5              (7)   For pre-judgment interest according to statute;
        6              (8)   For injunctive relief that requires Zara to stop selling the infringing
        7                    combination Skinny Biker jeans, and any other products that infringe
        8                    Plaintiff’s trade dress rights;
        9              (9)   For injunctive relief that prohibits Zara from manufacturing, marketing
       10                    or selling the AMIRI MX2 jeans, or any other clothing item or
       11                    accessory that is identical or confusingly similar to the AMIRJ MX2
       12                    jeans;
       13              (10) For punitive damages pursuant to Cal. Civil Code        § 3294;
       14              (11) For Plaintiffs’ reasonable attorneys’ fees and costs; and
       15              (12) For any further relief that the Court deems just and proper.
~

~~     17 DATED: January 22, 2020                     MILLER BARONDESS, LLP
       18
       19
       20                                             By:
                                                               A. SASHA FRID
       21                                                      Attorneys for Plaintiff
       22                                                      ATELIER LUXURY GROUP, LLC
       23
       24
       25
       26
       27
       28
            449705.2                                           19
                                        COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 2:20-cv-00675-ODW-RAO Document 1 Filed 01/22/20 Page 20 of 20 Page ID #:20




                   1                                 DEMAND FOR JURY TRIAL
                  2               By its undersigned attorney, Plaintiff Atelier Luxury Group, LLC hereby
                  3 demands a jury trial.
                  4
                  5 DATED: January 22, 2020                   MILLER BARONDESS, LLP
                  6
                  7
                  8                                           By:
                                                                     A. SASHAFRID
                  9                                                  Attorneys for Plaintiff
                 10                                                  ATELIER LUXURY GROUP, LLC
                 11
                 12
           ~     13
~cc,



       I
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                       449705.2                                     20
                                                  COMPLAThTT AND DEMAND FOR JURY TRIAL
